Title: John Adams to Abigail Adams, 9 October 1781
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      Amsterdam October 9. 1781
     
     This is the first Time, I have been able to write you, since my Sickness.—Soon after my Return from Paris, I was seized with a Fever, of which, as the Weather was and had long been uncommonly warm, I took little notice, but it increased very slowly, and regularly, untill it was found to be a nervous Fever, of a dangerous kind, bordering upon putrid. It seized upon my head, in such a manner that for five or six days I was lost, and so insensible to the Operations of the Physicians and surgeons, as to have lost the memory of them. My Friends were so good as to send me an excellent Physician and Surgeon, whose Skill and faithfull Attention with the Blessing of Heaven, have saved my Life. The Physicians Name is Osterdike. The surgeon the same, who cured Charles, of his Wound. I am, however still weak, and whether I shall be able to recover my Health among the pestilential Vapours from these stagnant Waters, I know not.
     I hope Charles is well and happy with you, by this Time. He sailed with Commodore Gillon seven Weeks ago. We have no News from Mr. Dana and his young Fellow Traveller, since they left Berlin.
     The Pamphlet inclosed, is a Dutch Translation of the Abby Raynals History of the American Revolution. It is a Curiosity for you to lay up.
     
      With Sentiments and Affections that I cannot express, Yours.
     
    